DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of [ in the reply filed on 02/26/2021 is acknowledged.  The traversal is on the ground(s) that applicant does respectfully disagree with some of Examiner’s findings and conclusions with regard .  This is not found persuasive because they deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The requirement is still deemed proper and is therefore made FINAL.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 5 and 8 are objected to because of the following informalities:  It appears that the claim is part of Markush Group.  It should be amended as follow: 
… “divalent halides selected from the group consisting of alkaline earth halides or zinc halides”,
…” a solubility modifier selected from the group consisting of polyols, glycols, glycol ethers, or polyglycols”.
 in order to avoid rejection under 35 USC 112 (b) /second.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 recites the limitation "the total amount of lactide and the mixture" inline 1.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-5 and 8 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Ladva et al. (US 2014/0034320 A1) (“Ladva” herein) and in further view of FlexiSolv DBE Esters used as evidence (FlexiSolv).

Claim 1
Ladva discloses a breaker fluid, comprising: 
 	a base fluid;
 	lactide; and
	a mixture of hydrolyzable esters of dicarboxylic acids. [0030; 0046; 0051; 0059; 0072; 0082; 0109]

Claim 2
Ladva discloses the breaker fluid of claim 1, wherein the mixture of hydrolysable esters of dicarboxylic acids contains C3 to C8 dicarboxylic acids. [0043; 0059]

Claim 3
Ladva discloses the breaker fluid of claim 1, wherein the mixture of hydrolysable esters of dicarboxylic acids includes about 57-67 wt. % dimethvl glutarate, 18-28 wt. % dimethyl succinate, and 8-22 wt. dimethyl adipate.  
Ladva discloses ¶ [0051] that suitable degradable oleaginous fluids include FlexiSOLV.RTM. dibutyl ester (DBE) (INVISTA, Koch Industries, USA).. dibutyl ester 

Claim 5
Ladva discloses the breaker fluid of claim 1, further comprising an acid. [0066]

Claim 8
Ladva discloses the breaker fluid of claim 1, further comprising a solubility modifier selected from polyols, glycols, glycol ethers, or polyglycols. [0066]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ladva as applied to claim 1 above.

Claim 4
Ladva discloses the claimed invention except for the mixture of hydrolysable dicarboxylic acid esters forms about 10-99 wt. %, and lactide forms about 1 to 90 wt. %.It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have the hydrolysable dicarboxylic acid esters forms about 10-99 wt. %, and lactide forms about 1 to 90 wt. %, since it has been held that [W]here the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller. 105 USPQ 233.

Claim 7
Ladva discloses the breaker fluid of claim 1, wherein the base fluid is a brine [0059].  Ladva does not explicitly disclose the terminology as recited within the claimed : Brine that includes divalent halides selected from alkaline earth halides or zinc halides.   It is well-known in the art that and the Examiner would take notice that a brine comprises NaCl among others alkaline earth halides. Therefore, the Examiner interprets this disclosure to read on the claimed invention. 

 	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ladva as applied to claim 1 above, and further in view of Willberg et al. (US 2008/0119374 A1) (“Willberg” herein)

Claim 6
Ladva discloses the breaker fluid of claim 1.  Ladva however does not explicitly disclose  further comprising an oxidant.
	Willberg teaches the above limitation (See paragraph 0075→ Willberg teaches this limitation in that water-in-oil emulsions, the internal aqueous liquid phase may include water or other aqueous liquids. Examples of aqueous liquids that may be used for the internal phase include aqueous solutions containing mineral acid, organic acids or acid generating species, bases or base generating species, oxidizers, enzymes, chelating agents, polymer crosslinking agents and crosslinking agents) for the purpose of  forming acids upon degrading, and their use, particularly in the treatment of subterranean formations. [0001]
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Ladva .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,214,677 (patent ‘677 herein). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application independent claim limitation, including its dependent claims, is contained in the patent ‘677 independent claim 1.
Claims 1, 3, 4, 7, and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 7, and 10 of U.S. Patent No. 10,787,601 B2 (patent ‘601herein). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application independent claim limitation, including its dependent claims, is contained in the patent ‘601 independent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Welton et al. (US . 20080289827 A) Viscosified fluids for remediating subterranean damage teaches Of the many methods and compositions provided herein, one method includes a method comprising introducing a viscosified remedial fluid comprising a base fluid, a viscosifying agent, and an oxidizer into at least a portion of a subterranean formation having damage present therein so as to contact the damage with the viscosified remedial fluid; and allowing the viscosified remedial fluid to at least partially remediate the damage present in the subterranean formation, Sunkara (US 2009/0197781 A1) Wellbore Fluids Comprising Poly(trimethylene ether) glycol Polymers teaches Wellbore fluids containing poly(trimethylene ether)glycols are provided. The wellbore fluids can provide enhanced functionality, improved cost effectiveness, and reduced environmental impact as compared to conventional wellbore fluids, and Abad et al. (US 2010/0163228 A1) INTERNAL BREAKER FOR OILFIELD TREATMENTS teaches a composition and method for improving the fluid efficiency of many oilfield treatments is given. The composition is a solid additive, in a viscosified fluid, in a size range small enough that it enters formation pores; it optionally bridges there to form an internal filter cake, and then decomposes to provide a breaker for the viscosifying system for the fluid.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        03/05/21